                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    RODNEY MOTT,                                            Case No. 2:16-CV-1949 JCM (EJY)
                 8                                            Plaintiff(s),                      ORDER
                 9            v.
               10     THE PNC FINANCIAL SERVICES
                      GROUP, INC., et al.,
               11
                                                            Defendant(s).
               12
               13
                             Presently before the court is the matter of Mott v. The PNC Financial Services Group, Inc.
               14
                      et al, case no. 2:16-cv-01949-JCM-EJY.
               15
                             On August 15, 2019, plaintiff Rodney Mott filed a motion requesting that the court
               16
                      continue trial. (ECF No. 146). On that same day, plaintiff also moved to shorten time on the
               17
                      motion to continue trial, as trial is currently set for September 23, 2019. (ECF No. 147).
               18
                             The court will set the briefing schedule as follows: defendants’ response is due on or before
               19
                      August 26, 2019; plaintiff’s reply is due three days after defendants file their response (if any).
               20
                             Accordingly,
               21
                             IT IS SO ORDERED.
               22
                             DATED August 20, 2019.
               23
               24                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
